Title: To James Madison from John Armstrong, Jr., 5 April 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 5 April 1808.

I received the dispatches you did me the honor to address to me by M. Lewis on the 26 Ulto.
Though I had complained often and earnestly of both the principles and operation of the Emperor’s decrees of Nov. 1806 and December 1807 (having written at least twenty notes on the different cases which have arisen under them) yet as the Presidents orders were express, that on receit of your letter I should superadd to whatever representations might have been previously made, a formal remonstrance against those decrees, I did not lose a moment in writing and presenting the enclosed note; the terms of which will I hope appear to be such as were proper or necessary to the case, and calculated, either to obtain a recall of the illegal measures, or to leave in full force the rights accruing to the U. S. from a failure on the part of France to recall them.  To this note I have not yet recieved an answer.  Nor have I reason to expect one soon, as the Emperor has left Paris (it is said for Spain) and had, at no time before he set out, indicated any alteration in the views which originally produced the decrees in question.
Mr. Pinkney found means (in the return to the continent of M. D’Alopeus) to Communicate the President’s ideas on the subject of the general embargo, and particularly the desire he had, that it should not be considered as a measure of hostility against any foreign nation.  Some explanations of this kind were perhaps necessary in England; where, from the misrepresentations of our own people, the character of the policy was likely to be misunderstood, but as neither the same nor any other reason existed for making them here, none have been offered.
The State of Europe differs little from what it was at the date of my letter of the 22d. of February  Though Russia has opened her Finland Campaign, it does not appear to be with a view of driving Gustavus to the Island of St. Thomas, as some of the journalists facetiously assert, but merely of bringing him back to his senses.  It is in this view that while She carries the sword in one hand, she offers peace with the other and that while she does some acts which, in themselves, are directly hostile, she does others, which are decisively friendly.  Of this last character are the pains she has employed to prevent a descent on Sweden, from the side of Zealand, tho’ by the way it is by no means clear, that Russia had not views in doing this much beyond the mere interests of Gustavus.  Napoleon, on the other hand, has no doubt put a price on his forbearance, which is not short of it’s value, and which is to be paid in Turkey.  Such is said to be the basis of this new arrangement, which has the appearance of being satisfactory to both parties at present, and which is, no doubt, really so to one of them.  There are however those who believe, that what is now made the ground of compromise and union, will soon become the apple of discord, that the apparent acquiescence of Napoleon is a mere stratagem to enable him to reap the Spanish harvest without alarm or interruption and that the moment this object is accomplished he will announce to Russia, that it belongs to him exclusively to dispose of the interests of his ancient friend & Ally, the Turk.
The Spanish tumults mentioned in my letter of the 26 Ulto. terminated in the disgrace of the Prince of Peace, in the abdication of Charles IVth. and in the accession of the Prince of Asturias to the throne of his father.
Thus far appearances would have warranted us in concluding, that the wishes of France, like those of Spain, were on the side of the new king; but how badly do we reasond, or how mutable are the wishes of nations!  Charles has revoked his act of abdication; declares that it was done under the influence of fear, and demands the continued allegiance of his subjects.  Napoleon will probably be the Umpire between these combatants, and will no doubt decide, that they are both unworthy. He has declined receiving the ambassador of the new King.  I am, Sir, with very high consideration, your most obedient & very humble servant,

John Armstrong

